DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11th, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that “completely filling with resin all of the housings”. However, the described embodiments in the originally filed disclosure do not indicate that all of the housings are filled with resin (see Figure 3, which includes only a percentage of the housings). 
Claim 12 recites the limitation “completing the filling of the housings that already comprise resin”. However, claim 12 is dependent upon claim 10 which recites the limitation “completely filling with resin all of the housings”, and therefore it’s unclear how the completing step takes place when the housings are already filled with resin. Further, the step of “filling with grout the housings that have not been filled with resin” cannot be performed in light of claim 10 which already partially/completely fills the  housings with resin.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Maestre (US 20160245260), hereinafter referenced as Garcia.
Regarding claims 1, 8, and 20, Garcia discloses a method for assembling a wind turbine, wherein the wind turbine (Figures 1-6) comprises a tower (1), a nacelle (2) and a rotor (Paragraph 3), the tower comprising stackable annular sections (3, 4, 5, 6), wherein the method comprises the following steps: stacking, upon a first annular section (3, 4, 5), a second annular section (4, 5, 6), by using lifting and 
Regarding claim 3, Garcia discloses the method according to claim 1 above. Garcia further discloses comprising stacking the nacelle above all stacked annular sections (Paragraph 31) wherein the auxiliary connections are further configured to withstand loads induced by the wind on the wind turbine in absence of the rotor (Paragraph 26).
Regarding claim 4, Garcia discloses the method according to claim 3 above. Garcia further discloses attaching the rotor to the nacelle, wherein the auxiliary connections are further configured to withstand loads induced by the wind on the wind turbine including the rotor with the blades in a feathered position (Paragraphs 22-24; auxiliary connection in place with main connection, thereby withstands the loads).
Regarding claim 5, Garcia discloses the method according to claim 1 above. Garcia further discloses a step of performing main connections for connecting the first and the second annular sections to each other, thereby intended to withstand all operation loads induced by the wind on the wind turbine including the rotor (Paragraph 22).
Regarding claim 7, Garcia discloses the method according to claim 5 above. Garcia further discloses the auxiliary connections are further configured to acquire a first resistance level needed to withstand loads induced by an earthquake in a first time (functional limitations; auxiliary connections of Garcia are defined by analogous structure under means plus function and thereby accomplish the same function) and the main connections are configured to acquire a second resistance level needed to .







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Maestre (US 20160245260), hereinafter referenced as Garcia in view of Fernandez Gomez (US 20140298737), hereinafter referenced as Gomez.
Regarding claim 2;
Garcia discloses the method according to claim 1 above. Garcia further discloses it further comprises the steps of: once the auxiliary connections for connecting the first annular section to the second annular section have been performed, stacking, upon the second annular section, the third annular section (5, 6), by using the lifting and positioning means (7), wherein the third annular section stays atop of all stacked annular sections (Fig. 1). The auxiliary connections for connecting the stacked third annular section to the second annular section are performed.
Garcia does not explicitly teach repeating the above referred two steps, wherein a plurality of annular sections are stacked upon each other, and corresponding auxiliary connections for connecting any two consecutively stacked annular sections are performed, wherein the auxiliary connections are performed before stacking another annular section.

Because Garcia discloses the method steps of stacking the annular sections with auxiliary connections, and fixes the auxiliary connections together first and then stacking the nacelle prior to the main connections, and because Gomez teaches that the desire for safety and speed are taken into consideration when stacking the annular sections, including fixing the auxiliary connections prior to stacking another section of the tower, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia such that repeating the above referred two steps, wherein a plurality of annular sections are stacked upon each other, and corresponding auxiliary connections for connecting any two consecutively stacked annular sections are performed, wherein the auxiliary connections are performed before stacking another annular section as taught by Gomez for the purposes of improving the safety of assembly of the tower.
	Regarding claim 9, Garcia in view of Gomez teaches the method according to claim 2 above. Garcia further discloses performing the first auxiliary connections, one lower annular section of each pair of annular sections connected by auxiliary connections comprises an upper flange with housings, wherein one upper annular section comprises a lower flange wherefrom bars emanate, so that the housings are configured to allocate the bars (8), defining bar housing assemblies (Garcia, Figure 4-6; Gomez, Figure 3).
claim 10, Garcia in view of Gomez teaches the method according to claim 9 above. Garcia further discloses the step of performing the auxiliary connections comprises at least partially or completely filling with resin only some of the housings (Figure 4).
	Regarding claims 11-13, Garcia in view of Gomez teaches the method according to claim 10 above. Garcia further discloses a number of filled housings is lower than the total number of housings located in the upper flange of the first annular section is filled at least partially with resin (11), and the step of performing the main connections for connecting the first and second annular sections comprises at least one of filling with grout the housings that have not been filled with resin (Garcia, “The method object of the invention is characterized in that the main connection of the concrete annular sections between each other by main connecting means”). The step of performing the main connections comprises filling with grout a gap between the first and second annular sections (see Figure 4, a gap is defined between the annular sections, and when filled with grout would look like Figure 3).
	Regarding claim 14, Garcia in view of Gomez teaches the method according to claim 9 above. Garcia further discloses the housings are distributed homogenously along the upper flange of the annular sections (Garcia, Figure 4).
	Regarding claim 15, Garcia in view of Gomez teaches the method according to claim 12 above. Garcia further discloses the step of filling some of the housings with resin takes a first predetermined time of 40 minutes or less (filling the housing only partially with some drops of resin would implicitly take 40 minutes or less).
	Regarding claims 16-17;
Garcia in view of Gomez teaches the method according to claim 15 above. Garcia further discloses stabilizing each annular section using auxiliary connecting means (Paragraph 30).

	Gomez teaches that the sections and connections with reinforcement can wait until the curing process is set for the purposes of improving safety, and that this can be done after each section (Paragraph 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia such that the steps include a step of waiting a second predetermined time after the resin partially filled some or all of the housings before stacking the third annular section or the nacelle upon the second annular section, and the combined duration time is lower than a stacking time necessary for stacking an annular section upon a previously mounted annular section as taught by Gomez for the purposes of increasing the amount of safety during the installation process.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Maestre (US 20160245260), hereinafter referenced as Garcia in view of Fernandez Gomez (US 20140298737), hereinafter referenced as Gomez, and further in view of von Ahn (US 20120304588).
Garcia in view of Gomez teaches the method according to claim 2 above. Garcia further discloses a step of performing main connections for connecting the first and the second annular sections to each other intended to withstand all operation loads induced by the wind on the wind turbine including the rotor, the step of performing main connections further comprising: performing at least one of the main connections connecting any two adjacent annular sections to each other (Garcia; Paragraphs 26-32).
before performing the main connections connecting the any two adjacent annular sections to each other.
von Ahn teaches a method of assembling a wind turbine tower with the utilization of tower sections (Figure 2). von Ahn further teaches “once the nacelle has been lifted into place it is joined (mounted) to the tower” (Paragraph 22). 
Because Garcia discloses that the main connections in the tower are established after the nacelle is mounted, and because von Ahn teaches that the nacelle can be permanently joined to the tower prior to the permanent connections of tower sections, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia such that the the main connection connecting the nacelle and the top annular section to each other before performing the main connections connecting the any two adjacent annular sections to each other as taught by von Ahn for the purposes of withstanding loads induced by the wind turbine rotor.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jakubowski (US 7694473), Viselli (US 10519685), Martinez (US 20120141295), Hayden (US 9651029), and Bogl (US 9091095) teach the utilization of auxiliary and/or main connections between annular tower sections in wind turbines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745